o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-150352-10 uil number release date the honorable ben r lujan member u s house of representatives civic center circle northeast suite rio rancho new mexico attention ------------------ dear congressman lujan i am responding to your letter of date on behalf of your constituent --- ------------------------------ ---- wrote about the annual_limit on the deduction of losses and asked if any stimulus or bailout program is available to taxpayers who have suffered losses the dollar_figure limitation_on_capital_losses greater than capital_gain on form_1040 schedule d reflects a statutory limitation that congress set in in sec_1211 of the internal_revenue_code unfortunately no stimulus legislation or programs provide any exceptions to the statutory limit any change to this limitation requires congressional action please note that sec_1211 limits only the amount deductible per year it does not deny a deduction for capital losses in excess of dollar_figure an individual with a capital_loss greater than dollar_figure can deduct dollar_figure in the year of the loss and then deduct the excess up to the dollar_figure yearly limit in later years until he or she fully deducts the entire capital_loss in addition if in a future year a capital_gain occurs an individual can use the excess capital_loss_carryover to offset some or all of the capital_gain i hope this information is helpful if you have any questions please contact me or -- ----------------------------at --------------------- sincerely christopher f kane chief branch office of associate chief_counsel income_tax accounting
